Citation Nr: 0600317	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision that denied service 
connection for PTSD.  The veteran timely appealed.

In February 2005, the veteran testified during a hearing 
before the undersigned in Washington, D.C.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative when further action, on their part, is 
required.


REMAND

At his hearing, the veteran's representative reported that 
the veteran began receiving psychiatric treatment at the 
Hampton, Virginia, VA Medical Center (VAMC) in 2000.  The 
claims folder does not contain records from that facility 
prior to 2002.

The veteran also reported regular treatment for PTSD at the 
VAMC in Richmond, Virginia.  The claims folder does not 
contain treatment records from that facility for the period 
since 2001.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2005).  

The evidence reflects that on outpatient treatment in July 
2002, the diagnostic impression was PTSD.  The diagnosis was 
apparently based on two incidents in service.  The first 
incident involved an injury to his legs when a siren sounded, 
he was forced to run through a mine field at night, and fell 
into a fox hole.  The second incident involved drinking from 
water where bodies were subsequently discovered.  The service 
medical records show that in January 1954, the veteran was 
treated for an injury to an unspecified knee after falling in 
a fox hole during basic training, and that the veteran was 
hospitalized from May to August 1954.  It was noted that he 
had fallen 10 months earlier in Korea, and had had pain in 
the left leg since that time.  The current diagnosis was 
periostitis, probably luetic in both tibiae and fibulae.  

The service medical records provide credible supporting 
evidence of a stressor which was apparently the basis of a 
diagnosis of PTSD.  Credible supporting evidence need not 
corroborate of every detail of a claimed stressor.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  The records need only 
imply the veteran's participation (e.g., to not controvert 
the veteran's assertion that he was present when the events 
the records establish that his unit experienced occurred).  
See Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

An examination is needed, because it is not clear (although 
it is suggested) that the diagnosis of PTSD was based on the 
in-service stressors, and because there is no indication that 
the examiner who made the diagnosis reviewed the claims 
folder.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The AMC or RO should request from the 
Hampton VAMC, all records of treatment 
for PTSD for the period prior to 2002; 
and from the Richmond VAMC, all records 
of treatment for PTSD, from September 
2002 to the present. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of an inservice 
stressor.  The veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report or an addendum, 
should reflect consideration of the file.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the specific stressor(s) underlying the 
diagnosis.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  The veteran is advised that 
failure without good cause to report for 
a scheduled examination could result in 
the denial of his claim.

5.  If the diagnosis of PTSD is based on 
an in-service stressor for which credible 
supporting evidence has not been 
obtained, the AMC or RO should attempt to 
obtain such supporting information in 
accordance with VA Adjudication Manual, 
M-21.

6.  After completing the requested 
actions, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remains denied, the RO or 
AMC must furnish a supplemental statement 
of the case, before returning it to the 
Board for further appellate 
consideration, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

